Citation Nr: 0830474	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  00-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the 
veteran's educational assistance benefits under Title 38, 
Chapter 30 beyond October 7, 1999.  

(The issues of entitlement to service connection for chronic 
post-traumatic stress disorder; a chronic acquired 
psychiatric disorder to include depression, anxiety, and 
insomnia; and chronic alcohol and drug abuse and basic 
eligibility for Department of Veterans Affairs improved 
pension benefits are the subjects of a separate decision.)  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had verified active service from October 1987 to 
October 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which denied an 
extension of the delimiting date for the veteran's 
educational assistance benefits under Title 38, Chapter 30 
beyond October 7, 1999.  In May 2001, the Board denied an 
extension of the delimiting date for the veteran's 
educational assistance benefits under Title 38, Chapter 30 
beyond October 7, 1999.  The veteran subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In November 2001, the Court granted the Parties' Joint Motion 
for Remand; vacated the May 2001 Board decision; and remanded 
the veteran's appeal to the Board for additional action.  In 
May 2002, the Board determined that additional development of 
the veteran's claim was necessary.  In November 2003, the 
Board remanded the veteran's appeal to the RO for additional 
action.  In May 2004, the Board again remanded the veteran's 
appeal to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In April 2007, the Secretary of the VA amended and/or enacted 
38 C.F.R. §§ 21.1031, 21.1032. 21.1033 (2007) which govern 
the VA's duty to assist claimants in developing claims for VA 
education benefits.  As the veteran's claim was certified to 
the Board in March 2006, the RO has not had the opportunity 
to considered the veteran's claim under 38 C.F.R. §§ 21.1031, 
21.1032. 21.1033 (2007).  Therefore, the claim must be 
returned to the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Review the education files and ensure 
that all notification requirements and 
development procedures contained in 38 
C.F.R. §§ 21.1031, 21.1032. 21.1033 
(2007) are completed.  

2.  Then readjudicate the veteran's 
entitlement to an extension of the 
delimiting date for his educational 
assistance benefits under Title 38, 
Chapter 30 beyond October 7, 1999.  If 
the benefit sought on appeal remains 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

